Citation Nr: 0335260	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  03-00 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating evaluation 
for migraine headaches. 

2.  Entitlement to an initial compensable rating evaluation 
for status post right spermatocelectomy.

ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from July 1995 to May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  


REMAND

In February 2002, the veteran filed a claim of entitlement to 
service connection for migraine headaches and a right 
spermatocelectomy, in addition to several other claims.  In a 
May 2002 rating decision, the RO granted service connection 
for the two disorders and determined that each disability was 
rated noncompensable.  The veteran filed a timely notice of 
disagreement to that decision and initiated this appeal.

The Board observes that prior to the veteran's claim being 
filed, Congress passed the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)].  The VCAA eliminated the former statutory 
requirement that claims be well-grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 2002).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

As the veteran's claim was filed in February 2002, the VCAA 
is accordingly applicable.  Following a review of the 
veteran's claims file, it does not appear that the veteran 
has yet been apprised of the rights provided to him under the 
VCAA.  Until recently, such VCAA notice was routinely 
provided to the veteran directly by the Board.  See 38 C.F.R. 
§ 19.9(a)(2) (2003).  However, in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (DAV), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (2003), finding that such implementing 
regulation was inconsistent with the provisions of 
38 U.S.C.A. § 5103(a) and (b) as it afforded less than one 
year for the receipt of additional evidence.  As such, a 
remand to the RO in this case is required for compliance with 
the notice and duty to assist provisions contained in 
38 U.S.C.A. § 5103(a) and (b) (West 2002).

In addition, in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed Cir. 2003), the Federal 
Circuit Court invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Federal Circuit Court made a 
conclusion similar to the one reached in DAV (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded to cure a procedural defect, the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to respond to VCAA notice. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issue on appeal.  
In particular, the RO should notify the 
veteran of what evidence is required to 
substantiate his claims, what evidence, 
if any, the veteran is to submit, and 
what evidence, if any, VA will obtain in 
accordance with the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action 
taken thereafter, must comply with the 
holding of Paralyzed Veterans of America, 
et. al. v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed Cir. 2003), and any 
other applicable legal precedent.   

2.  After the above development has been 
completed, and after giving the veteran 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issues of entitlement to 
initial compensable ratings for migraines 
headaches and a status post right 
spermatocelectomy.  If the determinations 
remain adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



